Citation Nr: 0925089	
Decision Date: 07/06/09    Archive Date: 07/21/09

DOCKET NO.  06-22 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD).  

2.  Whether new and material evidence has been received 
sufficient to reopen a claim for service connection for a low 
back disorder.  

3.  Entitlement to service connection for a cervical spine 
disorder.  

4.  Entitlement to service connection for a bilateral knee 
disorder.  

5.  Entitlement to service connection for a disability 
manifested by blurred vision.  

6.  Entitlement to service connection for chronic sinusitis.  

7.  Entitlement to service connection for hepatitis C.  

8.  Entitlement to service connection for a bilateral 
shoulder disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The Veteran served on active duty from December 1981 to April 
1992.  In addition, he had approximately four years of prior 
reserve duty from October 1976 to October 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from multiple rating actions of the 
Department of Veterans Affairs Regional Office (RO) in 
Atlanta, Georgia.  

In March 2009, the Veteran presented testimony before the 
undersigned Veterans Law Judge (VLJ).  A copy of the 
transcript of the hearing has been associated with the claims 
file.  

The issues of entitlement to service connection for a 
bilateral shoulder disorder and entitlement to a rating in 
excess of 30 percent for PTSD is addressed in the REMAND 
portion of the decision below and is being REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  In an unappealed August 1994 rating action, the RO denied 
service connection for a back disorder.  

2.  Evidence received since August 1994, when viewed by 
itself or in context of the entire record, raises a 
reasonable possibility of substantiating the claim for 
service connection for a low back disorder.  

3.  Arthritis of the lumbosacral spine with radiating low 
back pain is casually related to active duty.  

4.  Degenerative disc disease and stenosis of the cervical 
spine with radiating neck pain is casually related to active 
duty.  

5.  Degenerative joint disease of both knees with chronic 
bilateral knee strain is casually related to active duty.  

6.  A chronic eye disorder, manifested by blurred vision, is 
not currently shown.  

7.  Chronic sinusitis was not shown in service or for many 
years thereafter and is not related to active duty service or 
any incident therein.  

8.  Hepatitis C was not shown in service or for many years 
thereafter and is not related to active duty service or any 
incident therein.  


CONCLUSIONS OF LAW

1.  The August 1994 rating action, which denied service 
connection for a back disorder, is final.  38 U.S.C.A. § 7105 
(West 2002).  

2.  Additional evidence received since the August 1994 rating 
action is new and material, and the requirements to reopen 
the claim of service connection for a low back disorder have 
been met.  38 U.S.C.A. §§ 5108, 5103(a), 5103A, 5107(b), 7105 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.156, 3.159 (2008).  

3.  A low back disorder, diagnosed as arthritis of the 
lumbosacral spine with radiating low back pain, was incurred 
in service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 (2008).  

4.  A cervical spine disorder, diagnosed as degenerative disc 
disease and stenosis of the cervical spine with radiating 
neck pain, was incurred in service.  38 U.S.C.A. §§ 1110, 
1131, 5103(a), 5103A (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.303 (2008).  

5.  A bilateral knee disorder, diagnosed as degenerative 
joint disease of both knees with chronic bilateral knee 
strain, was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 
5103(a), 5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.303 (2008).  

6.  Disability manifested by blurred vision was not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 
5103(a), 5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159 (as amended), 3.303 (2008).  

7.  Chronic sinusitis was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107(b) 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159 (as 
amended), 3.303 (2008).  

8.  Hepatitis C was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107(b) (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159 (as amended), 3.303 
(2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, the Board is not required to discuss, in detail, 
the extensive evidence of record.  

Indeed, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that, while the Board must 
review the entire record, it does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  The Board will, therefore, summarize the 
relevant evidence where appropriate.  The analysis in the 
following decision will focus specifically on what the 
evidence shows, or fails to show, with regard to the 
increased rating claim adjudicated in this decision.  

New And Material Claim

A veteran may reopen a previously and finally denied claim by 
submitting new and material evidence.  38 C.F.R. § 3.156(a) 
(2008).  New evidence is defined as existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2008); see also Hodge v. West, 
155 F.3d 1356, 1359 (Fed. Cir. 1998).  

In deciding the issue of whether newly received evidence is 
"new and material," the credibility of the evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512, 513 
(1992).  However, lay assertions of medical causation cannot 
serve as the predicate to reopen a claim under 38 U.S.C.A. 
§ 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).  

By an August 1994 rating action, the RO denied service 
connection for a back disorder.  Service treatment records 
reflected periodic complaints of low back pain.  At the 
February 1992 retirement examination, the Veteran described 
recurrent back pain; however, a physical examination 
conducted at that time demonstrated a normal spine.  Further, 
the claims folder contained no post-service medical records 
reflecting treatment for back pathology.  

Based on this evidence, the RO concluded that evidence of 
record did not establish the presence of a back disorder 
which was associated with the Veteran's active duty.  Thus, 
the RO denied service connection for a back disorder.  
Because he did not appeal that determination became final.  

Additional evidence received since the August 2004 decision 
includes VA medical records reflecting treatment for a 
diagnosed low back disorder associated with the Veteran's 
active duty.  In particular, multiple radiographic films 
taken of the Veteran's lumbosacral spine have confirmed the 
presence of arthritis.  Further, in October 2004, a VA 
examiner concluded that the Veteran's low back pathology 
(which included radiating low back pain) was associated with 
his service.  

Significantly, as these additional records provide competent 
evidence of a diagnosed low back disorder associated with the 
Veteran's active duty, the Board finds that such evidence is 
probative and raises a reasonable possibility of 
substantiating the claim for service connection for this 
disorder.  The additional evidence received since the prior 
August 1994 decision is, therefore, new and material and 
serves as a basis to reopen the Veteran's claim.  As such, 
the appeal is granted to this extent.  

Service Connection Claims

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly related to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2008).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not chronic or where a diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Service connection may only be granted for a current 
disability; when a claimed condition is not shown, there may 
be no grant of service connection.  See 38 U.S.C.A. §§ 1110, 
1131 (West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992) (Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability).  "In the absence 
of proof of a present disability there can be no valid 
claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

Low Back

As the claim for a low back disorder has been reopened, the 
Board will address it on the merits.  First, the Board notes 
that post-service medical records reflect treatment for 
complaints of low back pain since March 2003.  Pertinent 
diagnoses have been characterized as minor osteoarthritis of 
the lumbosacral spine with two posterior midline spurs at 
L4-L5 and L5-S1 with protrusion into the spinal canal (by 
computed tomography in July 2003), low back pain radiating to 
both lower extremities (in October 2005), and mild broad-
based disc bulge abutting the anterior thecal sac at the 
L4-L5 level and mild bilateral sacroiliac joint degenerative 
changes (by X-rays in September 2008).  

The Veteran maintains that his currently-diagnosed low back 
disorder is the result of his active duty responsibilities, 
which included lifting heavy equipment and heavy weapons and 
carrying 150-pound work sacks on his back.  See, e.g., March 
2009 hearing transcript (T.) at 11.  In this regard, the 
Board notes that he is competent to describe the in-service 
symptomatology because such actions come to him through his 
senses and, as such, require only personal knowledge rather 
than medical expertise.  Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  

Indeed, as the Board has previously noted herein, service 
treatment records reflect the Veteran's periodic complaints 
of low back pain.  Further, post-service medical records 
reflect his continued complaints of low back pain, as well as 
diagnoses of arthritis of the lumbosacral spine manifested by 
radiating low back pain.  

Of particular significance to the Board is the October 2004 
VA examiner's opinion that the Veteran's low back pathology 
"is more likely than not to be secondary to his military 
service."  In this regard, the Board acknowledges that, in 
an addendum dated later in the same month, the examiner noted 
that X-rays taken of the lumbar spine showed no acute 
abnormality.  Significantly, however, as previously discussed 
herein, repeat radiographic films taken of the lumbosacral 
spine in September 2008 confirmed the presence of mild broad-
based disc bulge abutting the anterior thecal sac at the 
L4-L5 level as well as mild bilateral sacroiliac joint 
degenerative changes.  

This evidentiary posture clearly shows the presence of a 
diagnosed low back disorder (arthritis of the lumbosacral 
spine manifested by radiating low back pain) associated with 
the Veteran's service.  Service and post-service treatment 
records support this diagnosis and the Veteran's reports of 
continued low back symptomatology.  Further, the claims 
folder contains no conflicting medical opinion.  As such, the 
Board finds that the benefit-of-the-doubt rule applies and 
that service connection for a low back disorder is warranted.  



Cervical Spine

The Veteran asserts that he sustained an injury to his neck 
when, during in-service night maneuvers, his vehicle ran into 
a crater and caused his head to snap back and hit the turret 
of his track.  He further maintains that this injury caused 
him to develop a chronic neck disorder.  See, e.g., 
T. at 8-11. 

The Veteran is competent to describe the circumstances 
surrounding his in-service neck injury and to report the neck 
symptoms that he currently experiences because such actions 
come to him through his senses and, as such, require only 
personal knowledge rather than medical expertise.  Layno, 
6 Vet. App. at 470.  

Indeed, service treatment records reflect treatment for a 
left cervical node with pain on several occasions between 
March and June 1991.  Reports dated in May and June 1991 
include assessments of resolving cervical adenopathy.  
Although the February 1992 retirement examination is negative 
for any neck complaints in particular, he described a prior 
in-service laceration to his posterior scalp which required 
10 sutures.  

Further, post-service medical records reflect the Veteran's 
continued complaints of neck pain.  In addition, the 
following diagnoses have been made:  cervical spasm with mild 
degenerative changes (by X-rays in July 2003); slight 
narrowing of the right neural foramina at the C5-C6 vertebra 
level secondary to slight prominence of the posterior border 
at that site, annular bulging disc slightly more prominent to 
the left of the midline at the C4-C5 vertebra level that is 
slightly effacing the thecal sac, and mild annular bulging 
disc at the level that does not appear to impinge the nerve 
root or thecal sac (by computed tomography in September 
2003); and degenerative disc disease at C5-C6 and C6-C7 with 
moderate acquired central spinal canal stenosis at C5-C6 with 
associated right mild to moderate neural foramina stenosis as 
well as mild to moderate acquired central spinal canal 
stenosis at C6-C7 (by magnetic resonance imaging in December 
2003).  

Most recently, in September 2008, the Veteran underwent 
additional radiographic and computed tomography tests.  These 
studies showed mild multi-level degenerative disc disease 
appearing to be most prominent at C6-C7, where there is 
posterior disc osteophyte complex and right greater than left 
foraminal narrowing.  

Of particular significance to the Board is the October 2004 
VA examiner's opinion that the Veteran's neck pathology (to 
include degenerative disc disease and stenosis of the 
cervical spine with radiating neck pain) "is more likely 
than not to be a result of military service."  This 
conclusion is supported by medical evidence of record, which 
reflects his complaints of neck pain since service as well as 
pertinent post-service diagnoses.  Further, the claims folder 
contains no conflicting medical opinions.  

This evidentiary posture clearly shows the presence of a 
diagnosed neck disorder (degenerative disc disease and 
stenosis of the cervical spine with radiating neck pain) 
associated with the Veteran's service.  As such, the Board 
finds that the benefit-of-the-doubt rule applies and that 
service connection for a neck disorder is warranted.  

Bilateral Knee

The Veteran asserts that he injured his knees as a result of 
in-service physical training (to include running miles while 
wearing boots) and carrying heavy equipment.  He further 
maintains that this stress to his knees caused him to develop 
a chronic bilateral knee disorder.  See, e.g., T. at 14. 

The Veteran is competent to describe the circumstances 
surrounding his in-service knee injuries and to report the 
knee symptoms that he currently experiences because such 
actions come to him through his senses and, as such, require 
only personal knowledge rather than medical expertise.  
Layno, 6 Vet. App. at 470.  Indeed, service treatment records 
reflect treatment for an abrasion and ligament strain of the 
left knee in June 1984.  Also, at the examination conducted 
in October 1980 just prior to his separation from reserve 
duty, he reported experiencing pain in his knees during cold 
weather.  

Further, post-service medical records reflect the Veteran's 
continued complaints of bilateral knee pain.  In addition, a 
July 2003 VA outpatient treatment record includes a diagnosis 
of arthritis of both knees.  Subsequent medical records 
confirm a diagnosis of degenerative joint disease of both 
knees and also reflect findings of chronic bilateral knee 
strain.  

The Board acknowledges that, at the October 2004 VA 
examination, the Veteran had noted that he had sustained an 
injury to both of his knees prior to active duty.  Based on 
this statement, as well as the in-service complaints of knee 
pain, the examiner concluded that the Veteran's chronic right 
knee strain "was probably aggravated as a result of . . . 
[his] military service" and that his chronic left knee 
strain "is more likely than not to be aggravated secondary 
to military service."  

Significantly, however, the August 1976 reserve enlistment 
examination, as well as the June 1981 active duty enlistment 
examination, were both negative for complaints or findings of 
any knee pathology.  Further, the service treatment records 
include no reference to a pre-service knee injury.  

As such, the Board finds that the Veteran was in sound 
condition-as to his knees-when he entered reserve service 
in October 1976 and active duty in December 1981.  See 
38 U.S.C.A. § 1111 (which stipulates that a veteran will be 
considered to have been in sound condition when examined, 
accepted, and enrolled in service, except as to defects, 
infirmities, or disorders noted at entrance into service, or 
where clear and unmistakable evidence demonstrates that an 
injury or disease existed prior thereto and was not 
aggravated by service).  

In any event, and of particular significance to the Board, is 
the October 2004 VA examiner's association of the Veteran's 
bilateral knee pathology to active duty service.  This 
conclusion is supported by medical evidence of record which 
reflects the Veteran's complaints of bilateral knee pain 
since service, as well as pertinent post-service diagnoses.  
Further, the claims folder contains no conflicting medical 
opinions.  

This evidentiary posture clearly shows the presence of a 
diagnosed bilateral knee disorder (degenerative joint disease 
of both knees with chronic bilateral knee strain) associated 
with the Veteran's service.  As such, the Board finds that 
the benefit-of-the-doubt rule applies and that service 
connection for a bilateral knee disorder is warranted.  

Blurred Vision

In considering the matter of in-service incurrence, the Board 
notes that service treatment records are negative for 
complaints or treatment referable to a chronic eye disorder.  
In fact, at the February 1992 retirement examination, the 
Veteran specifically denied ever having experienced eye 
trouble.  As such, the evidence does not support a finding 
that a chronic eye disorder was shown during active duty.  

Post-service medical records reflect the Veteran's complaints 
of impaired vision since July 2003.  Multiple examinations of 
his eyes have been negative, except for findings of 
presbyopia (in September 2003) and minimal hyperopic 
refraction at distance and an age-appropriate presbyopic 
refraction at near (in October 2004).  Of particular 
significance is the fact that no underlying chronic eye 
disorder has been shown.  

To the extent that the Veteran claims an eye disorder as a 
refractory error, the Board notes that congenital or 
developmental defects and refractive error of the eye are not 
diseases or injuries within the meaning of the applicable 
legislation.  38 C.F.R. §§ 3.303(c), 4.9 (2008).  Such 
conditions are part of a life-long defect, and are normally 
static conditions which are incapable of improvement or 
deterioration.  See VAOGCPREC 67-90 (1990) at 1.  Therefore, 
a claim of defective vision is simply a refractory error of 
the eyes, and a claim on this basis is denied.  

Without a finding that the Veteran has a chronic eye 
disorder, service connection for such a disorder cannot be 
awarded on any bases.  See Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) (in the absence of proof of a present 
disability, there can be no valid claim).  Consequently, the 
preponderance of the evidence is against the Veteran's claim 
for service connection for a disability manifested by blurred 
vision, and the reasonable doubt doctrine is not for 
application.  

Chronic Sinusitis

Service treatment records reflect no complaints of, treatment 
for, or findings related to sinusitis.  In fact, at the 
February 1992 retirement examination, the Veteran denied ever 
having experienced sinusitis.  Therefore, service records do 
not show chronic sinusitis in service.  

Although post-service evidence does not pinpoint precisely 
when the Veteran was diagnosed with chronic sinusitis, a July 
2003 VA outpatient treatment record acknowledges this 
diagnosis.  Even accepting sinusitis pathology as early as 
July 2003, however, the Board emphasizes the multi-year gap 
between the Veteran's retirement from service (April 1992) 
and first diagnosis of chronic sinusitis more than one decade 
later in July 2003.  

Of further significance is the fact that, at no earlier 
post-service evaluation or treatment session or at the 
February 1992 retirement examination, did the Veteran report 
sinusitis symptoms related to service or assert that such 
symptomatology was of longstanding duration.  

The Veteran's silence, when otherwise reporting his past 
medical history, constitutes negative evidence.  As such, the 
evidence does not support the claim based on continuity of 
symptomatology.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (lengthy period of absence of medical 
complaints for condition can be considered as a factor in 
resolving claim); see also Mense v. Derwinski, 1 Vet. App. 
354, 356 (1991) (affirming Board's denial of service 
connection where veteran failed to account for lengthy time 
period between service and initial symptoms of disability).  

Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of competent evidence does not attribute the diagnosed 
chronic sinusitis to active duty, despite the Veteran's 
contentions to the contrary.  Simply put, there is no 
competent evidence associating the Veteran's 
currently-diagnosed chronic sinusitis with his active duty.  
Indeed, as previously noted herein, the file contains no 
evidence of a diagnosis of sinusitis, or of complaints 
relating thereto, until more than one decade after retirement 
from service.  

Consequently, and based on this evidentiary posture, the 
Board finds that the preponderance of the evidence is against 
the Veteran's claim for service connection for chronic 
sinusitis.  This appeal is, therefore, denied.  

Hepatitis C

Service treatment records are negative for complaints of, or 
findings referable to, hepatitis C.  In this regard, the 
Board notes that, as stipulated by common medical knowledge, 
hepatitis C was not recognized prior to the late 1980s.  
Nonetheless, the evidence does not support a finding of any 
symptoms consistent with hepatitis C during active duty.  

Although post-service records do not pinpoint precisely when 
the Veteran was diagnosed with hepatitis C, they reflect a 
finding of this disorder by liver biopsy in March 2003.  
These reports also note his past intravenous drug use, long 
history of alcohol abuse, and multiple sexual partners.  

Even accepting hepatitis C pathology as early as March 2003, 
the Board emphasizes the gap between the Veteran's retirement 
from service (February 1992) and the first diagnosis of 
hepatitis C more than one decade later in March 2003.  
Indeed, more than one-and-a-half decades passed between the 
time hepatitis C was recognized (in the late 1980s) and the 
time that he was diagnosed with this disorder (in March 
2003).  Of further significance is the fact that, at no 
earlier post-service evaluation or treatment session or at 
the February 1992 retirement examination, did the Veteran 
report hepatitis C symptoms (related to service) or assert 
that he had such symptomatology that was of longstanding 
duration.  

The Veteran's silence, when otherwise reporting his past 
medical history, constitutes negative evidence.  As such, the 
evidence does not support the claim based on continuity of 
symptomatology.  See Maxson, 230 F.3d at 1333; see also 
Mense, 1 Vet. App. at 356.  

Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of competent evidence does not attribute the 
currently-diagnosed hepatitis C to active duty, despite the 
Veteran's contentions to the contrary.  

An October 2004 VA examiner acknowledged the Veteran's 
contention that he was exposed to blood during active duty 
service.  Significantly, however, upon review of the claims 
folder, an interview with the Veteran, and an examination, 
the examiner concluded that the Veteran's chronic hepatitis C 
was "more likely than not to be secondary to the . . . 
[V]eteran's history of multiple sexual partners and long 
history of alcohol abuse."  The claims folder contains no 
conflicting medical opinions.  

Consequently, and based on this evidentiary posture, the 
Board finds that the preponderance of the evidence is against 
the Veteran's claim for service connection for hepatitis C.  
This appeal is, therefore, denied.  

Additional Considerations for Blurred Vision, Chronic 
Sinusitis,
and Hepatitis C Claims

In reaching these decisions, the Board has considered the 
Veteran's assertions of a continuity of pertinent 
symptomatology since service.  Indeed, lay evidence 
concerning continuity of symptoms after service, if credible, 
is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  

Upon a complete and thorough review of the claims folder, 
however, the Board finds that the Veteran's reported history 
of continued relevant symptoms since active service is 
inconsistent with the other evidence of record.  Indeed, as 
the Board has discussed herein, despite the Veteran's 
assertions that he has had visual, sinusitis, and hepatitis C 
problems since service, service treatment records (including 
the February 1992 retirement examination) are absent of any 
such complaints or findings.  Further, post-service evidence 
does not reflect a diagnosis of a chronic eye disorder 
(manifested by blurred vision) and does not provide diagnoses 
of chronic sinusitis or hepatitis C until many years after 
separation from service.  

The Board has weighed the Veteran's contentions regarding a 
continuity of pertinent problems against the absence of 
documented complaints or treatment for a chronic eye disorder 
and against the lack of documented complaints or treatment 
for chronic sinusitis and hepatitis C for more than a decade 
after retirement from service.  In so doing, the Board finds 
the Veteran's recollections as to symptoms experienced in the 
distant past, made in connection with claims for benefits, to 
be less probative.  Therefore, continuity has not here been 
established, either through the competent evidence or through 
his statements.  

Also in reaching these decisions, the Board has considered 
the Veteran's statements and sworn testimony that he has 
diagnosed chronic eye, sinusitis, and hepatitis C disorders 
associated with his active duty service.  In rendering a 
decision on appeal, the Board must analyze the credibility 
and probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. 
App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 
57 (1990).  

Competency of evidence differs from weight and credibility. 
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").  

In this case, the Veteran is competent to report symptoms 
(which come to him through his senses) because such actions 
require only personal knowledge.  Layno, 6 Vet. App. at 470.  
However, a chronic eye, sinusitis, and hepatitis C 
disabilities are not the type of disorders that a lay person 
can provide competent evidence on questions of etiology or 
diagnosis.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).

Such competent evidence-concerning the nature and extent of 
the Veteran's eye, sinusitis, and hepatitis C 
symptomatology-has been provided by the medical personnel 
who have examined and/or treated him during the current 
appeal and who have rendered pertinent opinions in 
conjunction with the evaluations and also by service records 
obtained and associated with the claims file.  The medical 
findings (as provided in the examination reports) directly 
address the symptomatology associated with these disorders.  

As such, the Board attaches greater probative weight to the 
clinical findings than to the Veteran's statements.  See 
Cartright, 2 Vet. App. at 25.  In sum, after a careful review 
of the evidence of record, the Board finds that the benefit 
of the doubt rule is not applicable.  

The Veteran's eye, nasal, and blood complaints have been 
associated with diagnosed disorders-to include hyperopic and 
presbyopic refraction, chronic sinusitis, and hepatitis C.  
As the relevant symptoms have been associated with diagnosed 
disorders, service connection for such symptomatology based 
on any Persian Gulf service that the Veteran may have had is 
not warranted.  See 38 U.S.C.A. § 1117(a)(1) (2002); 38 
C.F.R. § 3.317(a)(1) (2008) (service connection may be 
established for a Persian Gulf veteran who exhibits objective 
indications of a qualifying chronic disability that became 
manifest during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2011, as long as such symptoms are not 
attributed to any known clinical diagnosis).  

In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claims for 
service connection a chronic eye disorder manifested by 
blurred vision, chronic sinusitis, and hepatitis C.  There is 
no doubt to be otherwise resolved.  As such, the appeals are 
denied.  

Duties to Notify and to Assist

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 (as amended), 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Low Back, Neck, and Bilateral Knee Claims.  Initially, with 
regard to the new and material aspect of the Veteran's low 
back claim, the Board notes that, in claims to reopen based 
on new and material evidence, VA must both notify a claimant 
of the evidence and information that is necessary to reopen 
the claim and of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  Kent v. Nicholson, 20 
Vet. App. 1 (2006).

To satisfy this requirement, VA is required to look at the 
bases for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

In any event and of particular importance herein, the Board 
is granting in full the Veteran's low back, neck, and 
bilateral knee claims.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and need not be further considered.  

Blurred Vision, Chronic Sinusitis, and Hepatitis C Claims.  
Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran in October 2003 and April 2004 that fully 
addressed all notice elements and were sent prior to the 
initial RO decision in this matter.  The letters informed him 
of what evidence was required to substantiate the claims and 
of his and VA's respective duties for obtaining evidence.  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.

With respect to the Dingess requirements, in March 2006, the 
RO provided the Veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish effective dates.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issues of entitlement to service connection 
for a disability manifested by blurred vision, chronic 
sinusitis, and hepatitis C.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

In determining whether a medical examination be provided or 
medical opinion obtained, there are four factors to consider: 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) evidence 
establishing an in-service event, injury, or disease, or 
manifestations during the presumptive period; (3) an 
indication that the disability or symptoms may be associated 
with service; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  

With respect to the third factor, the types of evidence that 
"indicate" that a current disorder "may be associated" 
with service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or 
lacking in specificity to support a decision on the merits, 
or credible evidence of continuity of symptomatology such as 
pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained VA outpatient treatment records.  
He has denied receiving any private medical care.  See, e.g., 
T. at 13-14.  Further, he provided testimony before the 
undersigned VLJ in March 2009.  

In addition, the Veteran underwent VA examinations pertinent 
to his vision and hepatitis C claims in October 2004.  The 
Board finds that this examination is adequate for evaluation 
purposes.  Specifically, the examiner reviewed the claims 
file, interviewed the Veteran, and conducted a physical 
examination.  There is no indication that the VA examiner was 
not fully aware of his past medical history or that he 
misstated any relevant fact.  Moreover, there is no 
contradicting medical evidence of record.  Therefore, the 
Board finds the VA examiner's opinion to be of great 
probative value.  

The Board acknowledges that the Veteran has not been accorded 
a VA examination relevant to his chronic sinusitis claim.  
Given, however, the absence of in-service evidence of chronic 
manifestations of this disorder, the lack of identified 
symptomatology for many years after separation, and the 
absence of a nexus between service and the 
currently-diagnosed disorder, a remand for a VA examination 
would unduly delay resolution.  Therefore, the Board finds 
that the available records and medical evidence have been 
obtained in order to make adequate determinations as to these 
claims.  

Further, the Board notes that additional medical records have 
been received issuance of the statement of the case in April 
2006.  Significantly, however, these reports essentially 
reflect evidence contained in medical records previously 
considered by the RO.  As such, the Board finds that a remand 
to accord the agency of original jurisdiction an opportunity 
to re-adjudicate the claims on appeal in light of the 
additional evidence received after the April 2006 SOC is not 
necessary.  See 38 C.F.R. § 19.31(b) (a supplemental 
statement of the case (SSOC) will be furnished if the agency 
of original jurisdiction received additional pertinent 
evidence after an SOC or the most recent SSOC).  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the vision, sinusitis, and hepatitis C claims 
that has not been obtained.  Hence, no further notice or 
assistance is required to fulfill VA's duty to assist in the 
development of these issues.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  


ORDER

New and material evidence having been received, the 
application to reopen a claim for a low back disorder is 
granted.  

Service connection for a low back disorder, characterized as 
arthritis of the lumbosacral spine with radiating low back 
pain, is granted.  

Service connection for a cervical spine disorder, 
characterized as degenerative disc disease and stenosis of 
the cervical spine with radiating neck pain, is granted.  

Service connection for a bilateral knee disorder, 
characterized as degenerative joint disease of both knees 
with chronic bilateral knee strain, is granted.  

Service connection for a disability manifested by blurred 
vision is denied.  

Service connection for chronic sinusitis is denied.  

Service connection for hepatitis C is denied.  


REMAND

Bilateral Shoulder

The Veteran contends that, as a result of the in-service 
injury to his neck (when, during night maneuvers, his vehicle 
ran into a crater and caused his head to snap back and hit 
the turret of his track), he also sustained an injury to both 
of his shoulders.  See, e.g., T. at 8-9, 15.  Indeed, service 
treatment records indicate that, at the October 1980 reserve 
separation examination, he described shoulder pain during 
cold weather.  Also, at the February 1992 active duty 
retirement examination, he reported experiencing episodic 
scapula pain.  

According to post-service medical records, in December 2002, 
the Veteran was treated for arthralgia of his left shoulder.  
A June 2003 Axis III diagnosis included osteoarthritis of the 
left shoulder.  X-rays taken of his left shoulder in July 
2003 provided evidence of a spasm.  A medical report dated 
several weeks later in the same month included a notation 
that radiographic films had shown mild degenerative joint 
disease of the shoulder joint.  

At an October 2004 VA Gulf War examination, the Veteran 
complained of left shoulder pain.  Based on the results of 
the initial July 2003 X-rays, the October 2004 VA examiner 
diagnosed chronic spasm of the left shoulder.  In an addendum 
dated two days later in October 2004, the examiner explained 
that current X-rays of his left shoulder showed mild 
hypertrophic changes involving the acromioclavicular joint.  

Subsequent medical records confirm arthritis of the Veteran's 
left shoulder.  Specifically, a January 2006 VA radiographic 
report reflects mild degenerative changes at the 
acromioclavicular and glenoid humeral joints with possible 
spur from the acromion.  Also, a May 2009 medical problem 
list includes a notation of "osteoarthros NOS-shlder."

Significantly, the October 2004 VA examiner did not provide 
an opinion regarding the etiology of the left shoulder 
pathology shown at that examination.  Such an opinion is 
particularly necessary in light of the Veteran's continued 
complaints of left shoulder pain since service.  

Further, the October 2004 VA examiner did not address the 
Veteran's right shoulder.  Of particular importance to the 
Board in this regard are the facts that he had complained of 
shoulder pain during service and that, in January 2004, 
degenerative joint disease of the "shoulders" was diagnosed 
(emphasis added).  

For these reasons, the Board concludes that a remand of the 
Veteran's bilateral shoulder claim is necessary.  On remand, 
he should be accorded a pertinent VA examination to determine 
the nature, extent, and etiology of any bilateral shoulder 
disability that he may have.  

PTSD

The Veteran was last accorded a VA examination of his PTSD in 
June 2007, when the examiner reviewed the medical records and 
interviewed the Veteran.  At that time, he described 
recurrent and intrusive distressing recollections, avoidance 
of reminders of the trauma, markedly diminished interest or 
participation in significant activities, irritability or 
outbursts of anger, as well as difficulty concentrating.  

A mental status evaluation completed at the June 2007 
examination was negative except for episodes of violence.  
The diagnosis was PTSD.  In addition, the examiner expressed 
his opinion that, while PTSD affects the Veteran's mood (by 
rendering him irritable and resulting in isolation), it did 
not prevent him from being gainfully employed.  Indeed, the 
examiner explained that the symptomatology associated with 
PTSD resulted in a generally satisfactory functioning level 
and only intermittent periods of an inability to perform 
occupational tasks.  

Subsequently, the Veteran has described a worsening of his 
PTSD symptomatology.  In particular, he maintains that he now 
experiences suicidal and homicidal ideations and that such 
symptoms have resulted in multiple hospitalizations.  See, 
e.g., T. at 4-6.  

VA's General Counsel has indicated that, when a claimant 
asserts that the severity of a disability has increased since 
the most recent rating examination, an additional examination 
is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also 
Snuffer v. Gober, 10 Vet. App. 400, 402-403 (1997); Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994).  In light of the 
Veteran's contentions of increased symptomatology since the 
prior examination in June 2007, as well as the fact that some 
of his current complaints were not made at that prior 
evaluation, the Board finds that additional VA examination is 
necessary to determine the current nature and extent of his 
service-connected PTSD.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain copies of records of shoulder 
and PTSD treatment that the Veteran may 
have received at the Augusta VA Medical 
Center (VAMC) since April 2009 and at the 
Dublin VAMC since May 2009.  Associate all 
such available records with the claims 
folder.  

2.  Schedule the Veteran for an 
examination to determine the nature, 
extent, and etiology of his bilateral 
shoulder pathology.  The claims folder 
must be made available to the examiner in 
conjunction with the examination.  All 
indicated studies should be conducted.  

If a disability of either shoulder is 
diagnosed on examination, the examiner 
should express an opinion as to whether it 
is at least as likely as not, i.e., a 
50 percent probability or greater, that 
such disorder had its clinical onset in 
service is otherwise related to active 
service (e.g., associated with the 
in-service complaints of shoulder pain).  

Complete rationale should be given for all 
opinions reached.  

3.  Schedule the Veteran for an 
examination to determine the nature and 
extent of his PTSD.  The claims folder 
must be made available to the examiner in 
conjunction with the examination.  Any 
testing deemed necessary, if any, should 
be performed.  All pertinent psychiatric 
pathology should be noted in the 
examination report.  As part of the 
evaluation, the examiner is requested to 
assign a Global Assessment of Functioning 
(GAF) score.  

4.  Thereafter, re-adjudicate the issues 
of entitlement to service connection for a 
bilateral shoulder disability and 
entitlement to a rating in excess of 30 
percent for PTSD.  If the decision remains 
adverse to the Veteran, he and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  

The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include the applicable law 
and regulations considered pertinent to 
the issues remaining on appeal as well as 
a summary of the evidence of record.  An 
appropriate period of time should be 
allowed for response.  

No action is required of the Veteran until he is notified by 
the agency of original jurisdiction; however, he is advised 
that failure to report for any scheduled examination may 
result in the denial of his claim.  38 C.F.R. § 3.655 (2008).  
He has the right to submit additional evidence and argument 
on the matter that the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).  



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


